DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application filed on 01/27/2021.  Claims 1-20 are currently pending and have been examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-6, 10-12, 15-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US Patent No. 6,960,114) in view of Shinozaki et al (US PGPUB No. 2020/0246936), hereinafter referred to as Lee and Shinozaki 1, respectively.
	Regarding claim 1, Lee discloses in figures 1 and 4, a chemical mechanical polishing (CMP) apparatus (100) comprising: 
	a polishing pad (112) located on a top surface of a platen (114) configured to rotate around a vertical axis passing through the platen (col 2, lines 28-29); 
	a wafer carrier (120) configured to hold a substrate on a bottom surface thereof and to press the substrate on a top surface of the polishing pad (col 2, lines 16-20);  
	and a pad conditioning unit (140) comprising 
		a pad conditioning disk (160) and 
		a conditioning head (150) configured to hold the pad conditioning disk (col 2, lines 45-47), 
		wherein the conditioning head (150) comprises an electromagnet (182) and the pad conditioning disk (160) comprises a first ferromagnetic material portion (184) configured to be attracted to the electromagnet when the electromagnet is energized (col 3, lines 20-38 and 54-62).
	Lee does not explicitly disclose a slurry dispenser configured to dispense slurry over the top surface of the polishing pad. 
	Shinozaki 1 teaches in figure 1, a polishing apparatus (1) configured for polishing a wafer (W) comprising: a polishing head (20); a polishing pad (22); a platen (12); a dressing unit (2) comprising a conditioning head (50); and a slurry dispenser (6) configured to dispense slurry over the top surface of the polishing pad (¶ [0040], 6).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee with the teachings of Shinozaki 1 to incorporate the slurry dispenser because the slurry helps to polish the wafer when the wafer is in sliding contact between the polishing head and the polishing pad (¶ [0043], summarized).
	Regarding claim 5, Lee as modified further discloses the CMP apparatus of claim 1, wherein the first ferromagnetic material portion (184) comprises a permanent magnet (col 3, line 23, 184 is a permanent magnet) having a shape of a cylindrical disk (fig 4 is a cross-section of the circular head such that 184 is in the shape as the 160).
	Regarding claim 6, Lee as modified further discloses the CMP apparatus of claim 1, wherein: the conditioning head (150) comprises a cylindrical cavity (the term “cavity” is interpreted to be synonymous with “space”, where there is a space is between 182 and 184); and an upper portion of the pad conditioning disk (160) is configured to fit into the cylindrical cavity (160 fits within the space as defined).
	Regarding claim 10, Lee as modified further discloses the CMP apparatus of claim 1, wherein the conditioning head (150) comprises: a stator unit (170) that is attached to a pad conditioner arm (170 is attached to 142) and configured to be stationary relative to the pad conditioner arm (170 is stationary relative to 142) and including the electromagnet (186 is shown to be included in 142); and a rotor unit (162) that is configured to rotate relative to the stator unit (162 is rotatable relative to 170 by bearings 163) and attached to the pad conditioning disk (162 is attached to 160).
	Regarding claim 11, Lee discloses in figures 1 and 4, a method of manufacturing a chemical mechanical polishing (CMP) apparatus (100), the method comprising: 
	disposing a polishing pad (112) on a top surface of a platen (114) that is configured to rotate around a vertical axis passing through the platen (col 2, lines 28-29); 
	disposing a wafer carrier (120) over the top surface of the platen (114), wherein the wafer carrier (120) is configured to hold a substrate on a bottom surface thereof and to press the substrate onto the top surface of the polishing pad (col 2, lines 16-20);  
	attaching a pad conditioning disk (160) to a conditioning head (150), wherein the pad conditioning disk (160) comprises a first ferromagnetic material portion (184) and the conditioning head (150) comprises an electromagnet (182) configured to generate a magnetic field that attracts the first ferromagnetic material portion (col 3, lines 20-38 and 54-62), whereby a pad conditioning unit (140) including the conditioning head (150) and the pad conditioning disk is formed (160); and 
	disposing the pad conditioning unit (140) over the top surface of the platen (114).
	Lee does not explicitly disclose disposing a slurry dispenser configured to dispense slurry over the top surface of the polishing pad.
	Shinozaki teaches in figure 1, a polishing apparatus (1) configured for polishing a wafer (W) comprising: a polishing head (20); a polishing pad (22); a platen (12); a dressing unit (2) comprising a conditioning head (50); and a slurry dispenser (6) configured to dispense slurry over the top surface of the polishing pad (¶ [0040], 6).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee with the teachings of Shinozaki 1 to incorporate he slurry dispenser because the slurry helps to polish the wafer when the wafer is in sliding contact between the polishing head and the polishing pad (¶ [0043], summarized).
	Regarding claim 12, Lee as modified further discloses the method of claim 11, further comprising: attaching a pad conditioner arm (142) to the pad conditioning unit (150); and attaching a conditioner pivot pillar structure (144) to the pad conditioner arm (142), wherein the pad conditioning unit and the pad conditioner arm are configured to rotate around a vertical axis passing through the conditioner pivot pillar structure (col 2, lines 38-44, 142 rotates about 144 to move 150).
	Regarding claim 15, Lee as modified further discloses the method of claim 11, wherein the conditioning head (150) comprises: a stator unit (170) that is attached to a pad conditioner arm (170 is attached to 142) and configured to be stationary relative to the pad conditioner arm (170 is stationary relative to 142) and including the electromagnet (186 is shown to be included in 142); and a rotor unit (162) that is configured to rotate relative to the stator unit (162 is rotatable relative to 170 by bearings 163), wherein the pad conditioning disk is attached to the rotor unit (162 is attached to 160).
	Regarding claim 16, Lee discloses in figures 1 and 4, a method of operating a chemical mechanical polishing (CMP) apparatus (100), comprising: 
	providing a CMP apparatus (100) comprising: 
		a polishing pad (112) located on a top surface of a platen (114) configured to rotate around a vertical axis passing through the platen (col 2, lines 28-29), 
		a wafer carrier (120) facing a top surface of the polishing pad (112), and 
		a conditioning head (150) comprising an electromagnet (182); and 
	attaching a pad conditioning disk (160) to the conditioning head (150), wherein the pad conditioning disk (160) comprises a first ferromagnetic material portion (184) configured to be attracted to the electromagnet when the electromagnet is energized (col 3, lines 20-38 and 54-62).
	Lee does not explicitly disclose a slurry dispenser configured to dispense slurry over the top surface of the polishing pad.
	Shinozaki teaches in figure 1, a polishing apparatus (1) configured for polishing a wafer (W) comprising: a polishing head (20); a polishing pad (22); a platen (12); a dressing unit (2) comprising a conditioning head (50); and a slurry dispenser (6) configured to dispense slurry over the top surface of the polishing pad (¶ [0040], 6).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee with the teachings of Shinozaki 1 to incorporate the slurry dispenser because the slurry helps to polish the wafer when the wafer is in sliding contact between the polishing head and the polishing pad (¶ [0043], summarized).
	Regarding claim 17, Lee as modified further discloses the method of claim 16, further comprising: attaching a substrate (col 2, line 18, wafer W) upside down on a bottom surface of the wafer carrier (col 2, lines 18-19, 120 holds the wafer) such that a front side of the substrate (W) faces the top surface of the polishing pad (col 2, lines 16-22); and polishing the front side of the substrate (W) by rotating the wafer carrier (120) and the substrate (W) while the platen (114) rotates and while the slurry is present on the top surface of the polishing pad (col 2, lines 16-22).
	Regarding claim 18, Lee as modified further discloses the method of claim 16, wherein: the conditioning head (150) comprises a cylindrical cavity (the term “cavity” is interpreted to be synonymous with “space”, where there is a space is between 182 and 184); and the method comprises fitting an upper portion of the pad conditioning disk (160) into the cylindrical cavity (160 fits within the space as defined).
	Regarding claim 20, Lee as modified further discloses the method of claim 16, further comprising: energizing the electromagnet (182) by passing electrical current through a conductive coil of the electromagnet (col 3, lines 20-32); and conditioning the polishing pad (112) by inducing contact between the pad conditioning disk (160) and the polishing pad (112) while the polishing pad (112) rotates around the vertical axis passing through the platen (114) and while the electromagnet is energized (col 1, lines 32-43).
	Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US Patent No. 6,960,114) in view of Shinozaki et al (US PGPUB No. 2020/0246936) as applied to claim 1, and in further view of Kim (Korean Publication KR20060109526), hereinafter referred to as Lee, Shinozaki 1 and Kim, respectively.
	Regarding claim 2, Lee as modified discloses the elements of the claimed invention as stated above in claim 1, but does not explicitly disclose wherein the electromagnet comprises: a ferromagnetic core comprising a second ferromagnetic material; and a conductive coil that is wound around the ferromagnetic core.
	Kim teaches in figure 12b, a polishing apparatus comprising: a polishing pad (100) having a plurality of magnets (120) embedded therein (120 is embedded into 100) and made from a first ferromagnetic material (page 12, first eighth of the page, 120 is a permanent magnet and therefore constitutes a first ferromagnetic material); a platen (202) having an electromagnet (211) that when engaged retains the polishing pad to the platen (page 12, first eighth of the page, when 211 is engaged a magnetic force attracts 120); wherein the electromagnet (211) comprises a ferromagnetic core (page 13, top of page) comprising a second ferromagnetic material (page 13, top of page, made of iron) and a conductive coil that is wound around the ferromagnetic core (page 13, first eighth of the page, a coil is wound around the iron core and energized).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Lee with the teachings of Kim to incorporate into the electromagnet an iron core with a coil wound around the iron core because per MPEP 2143(I)(A) the combination of old elements is held to be obvious over the prior art. Where in the instant case, to include the iron core and a coil wound around the iron core as taught by Kim in the system of Lee as modified, each individual element and its function are shown in the prior art, albeit shown in separate references. The only difference between the claimed invention and the prior art is the lack of actual combination of the elements in a single prior art reference. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the iron core and the coil wound around the iron core in the electromagnet as taught by Kim in the system of Lee as modified because the claimed invention is merely a combination of old elements, the elements being the electromagnet having an iron core with a coil wound around the iron core. In the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination gave the predictable result of the electromagnet being made of the iron core with a coil of wire wound around the iron core.
	Regarding claim 3, Lee as modified further discloses the CMP apparatus of claim 2, further comprising: a pad conditioner arm (142) attached to the pad conditioning unit (142 is attached to 150); and a conditioner pivot pillar structure attached to the pad conditioner arm (144 is attached to 142), wherein the pad conditioning unit and the pad conditioner arm are configured to rotate around a vertical axis passing through the conditioner pivot pillar structure (col 2, lines 38-44, 142 rotates about 144 to move 150).
	Regarding claim 4, Lee as modified further discloses the CMP apparatus of claim 3, further comprising a direct current power supply unit (186) configured to provide a direct current to the conductive coil to energize the electromagnet (col 3, lines 21-32, 186 controls the amount of current to 182).
	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US Patent No. 6,960,114) in view of Shinozaki et al (US PGPUB No. 2020/0246936) as applied to claim 6, and in further view of Shinozaki (US PGPUB No. 2014/0179204), hereinafter referred to as Lee, Shinozaki 1 and Shinozaki 2, respectively.
	Regarding claim 9, Lee as modified discloses the elements of the claimed invention as stated above in claim 6, but does not explicitly disclose wherein: the conditioning head comprises an outer screw thread located at a periphery of the cylindrical cavity; and the pad conditioning disk comprises an inner screw thread configured to fit the outer screw thread.
	Shinozaki 2 teaches in figures 1 and 2, a conditioning apparatus (9) to condition a polishing pad (2) of a CMP apparatus, comprising: dresser head (13) comprising a plurality of magnets (35) embedded within (35 is embedded within 13) to retain a dressing disk (10), and a cylindrical cavity (see annotated fig 2, item A is a space around the base of 13 that fits to a portion of 10 that connects with 56); wherein the conditioning head (13) comprises an outer screw thread (13 has screw thread that receives 31) located at a periphery of the cylindrical cavity (31 is at the periphery of item A); and the pad conditioning disk (10) comprises an inner screw thread (31 is threaded into 13) configured to fit the outer screw thread (31 is screwed into 13).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Lee with the teachings of Shinozaki 2 to incorporate the inner and outer threaded portion between the connection of the dresser head and a dressing disk because this configuration is useful in allowing the user to simply replace the dresser regardless of the type of material of the dresser (¶ [0009], summarized).

    PNG
    media_image1.png
    364
    543
    media_image1.png
    Greyscale


Allowable Subject Matter
Claims 7-8, 13-14 and 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
	Regarding claim 7, the prior art considered as a whole, alone or in combination, neither anticipates nor renders obvious “a contact switch located at a top portion of the cylindrical cavity and configured to detect physical contact with a top surface of the pad conditioning disk” together in combination with the rest of the limitations in the independent claim.
	Claims 8 would be allowed as being dependent on claim 7.
	Regarding claim 13, the prior art considered as a whole, alone or in combination, neither anticipates nor renders obvious “a contact switch located at a top portion of the cylindrical cavity and configured to detect physical contact with the pad conditioning disk” together in combination with the rest of the limitations in the independent claim.
	Claims 14 would be allowed as being dependent on claim 13.
	Regarding claim 19, the prior art considered as a whole, alone or in combination, neither anticipates nor renders obvious “a contact switch located at a top portion of the cylindrical cavity” together in combination with the rest of the limitations in the independent claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Benner (US Patent No. 7,217,172) teaches a conditioning head comprising a magnetic mounting device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT NEIBAUR whose telephone number is (571)270-7979. The examiner can normally be reached M - F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F NEIBAUR/Examiner, Art Unit 3723                                                                                                                                                                                                        
/JOEL D CRANDALL/Examiner, Art Unit 3723